DETAILED ACTION
Status of the Claims
1.	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recite “before step (h)”, it should be instead “before step (e)”.
.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 3 and 10 recite “a sealing means for sealing”. The limitation utilize the terms “means for”; the “means for” is modified by functional language, specifically “sealing” and the phrase means for is not modified by sufficient structure, material or acts for achieving the specified function. Therefore claims 1, 3 and 10 has invoked 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Regarding claims 1, 3 and 10, applicant’s specification in paragraphs [0007][0010][0011] simply state sealing means for sealing without providing any structure for the sealing means, therefore, the limitation will be interpreted as to be any corresponding structure, material or acts that could perform the function of sealing. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, 3 and 10 recites “a tubular enclosure inert to high temperature, heat….”. It is not clear to examiner what is difference between being inert at high temperature and being inert to heat?
 
Claim 3 recites the limitation "the corrosion rate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 2, 4-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claims 1, 3 and 10 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2009/0101522) in view of Elsentriecy et al. (Resource-Efficient Technologies 2015, 28-33), Goergen et al. (US 2018/0038785) and as evidenced by Zevenbergen et al. (US 10,985,548).
Claim 1, Xu et al. teach a method of electrochemically detecting corrosion in a metal (electrochemical characterization of molten metal corrosion on metal alloy, see abstract), the method comprising the step of:
	a) electrically connecting a reference electrode to an electrometer (reference electrode 20 connected to potentiostat 32, see Fig 1 and [0018]), the reference electrode comprising:
	a tubular enclosure (ceramic sleeve 22) inert to high temperature, heat and chemicals having proximal end and distal end (ceramic sleeve 22 is operated in temperature of 480 degrees and molten metal [0018][0020], thus it is obvious, the ceramic sleeve is resistant to high temperature, heat and chemicals), wherein said distal end comprises an opening for ionic conduction between the reference electrode and a working electrode (the distal end of ceramic sleeve comprises an opening 24 to allow conduction between reference electrode and working electrode 18, through capillary [0018]),
	a sealing means for sealing said enclosure at said proximal end (proximal end of ceramic sleeve is sealed with chamber lid 19, [0019]), 
	an electrical lead disposed in said enclosure and extending through said sealing means at the proximal end of said enclosure (electrode lead 17 is disposed in ceramic sleeve and extending through chamber lid 19 at the proximal end, Fig 1 and [0018]);
	b) electrically connecting a working electrode formed of a sample metal to the electrometer (alloy sample 18 function as working electrode connected to potentiostat 32 [0018]);
	c) submerging the reference electrode and the working electrode in a molten salt at a temperature of at least 100 degree (electrodes are disposed in the molten salt electrolyte at temperature of 480 degrees [0018][0011]).
Xu et al. do not teach reference electrode comprising non-porous insulating ceramic rod sealingly connected to opening to form micro-cracks between ceramic rod and the enclosure and an electrolyte disposed inside of said enclosure, said electrolyte comprising an alkaline metal salt.
However, Elsentriecy et al. teach a reference electrode used in molten salt made up of zirconia rod (reads on ceramic rod and zirconia material is same as applicant (see PGPUB [0036]), therefore it is non-porous insulating) sealed into the quartz vessel to make tortuous ion flow path (reads on micro-crack) and electrolyte comprised of potassium chloride (alkaline metal salt) is disposed in the quartz vessel (see introduction on page 28 and page 29, section 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the reference electrode of Elsentriecy et al. in the Xu et al. device because both reference electrodes are directed to being used in molten salt and the reference electrode of Elsentriecy et al. provides tortuous ion flow path which in turn maintains or improve the stability of reference electrode as evidenced by Zevenbergen et al. (col. 3, ll. 48-59). 
	Xu et al. teach voltage of working electrode i.e. sample metal is measured versus the reference electrode (see Figs 2a-2c) but do not explicitly teach comparing the voltage to a predetermined voltage threshold to determine if corrosion of the sample metal is present. 
	However, Goergen et al. teach method of determining corrosion with a corrosion sensor wherein the determination of corrosion is made by comparing the signals from the corrosion sensor to a control pair of traces (reads on predetermined threshold) to indicate corrosion is present [0032] and further use the potential corrosion information to implement remediation process [0033].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Goergen et al. to the method of Xu et al. for determining corrosion of the working electrode i.e. sample metal because upon determining the corrosion of sample metal, the user could implement remediation process to prevent further corrosion of sample metal.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. Elsentriecy et al. and Goergen et al. as applied to claim 1 above, and further in view of Coyle et al. (J. Materials for Energy Systems, 7, 1986, 345).
Claim 2, modified Xu et al. teach the molten salt of NaCl/MgCl2/AlCl3 is heated to temperature of 450-480 degrees [0009][0010] but do not teach temperature of molten salt is high as 900 degrees. However, Coyle et al. teach measuring corrosion information of metal alloys in molten salts heated to 900 degrees because metal alloys at such temperature experience high corrosion rates (abstract and page 345, col. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention in view of Coyle et al. teaching to try heating the molten salt of Xu et al. to 900 degrees because metal alloy at such temperature experience high corrosion rate and thus would enable to determine corrosion rate more accurately of the metal alloy.

Claims 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2009/0101522) in view of Elsentriecy et al. (Resource-Efficient Technologies 2015, 28-33) and as evidenced by Zevenbergen et al. (US 10,985,548).
Claim 3, Xu et al. teach a method of electrochemically calculating corrosion rate of a metal (potentiodynamic polarization results used to obtain corrosion rate, [0071][0072]), the method comprising the step of:
	a) electrically connecting a reference electrode to an electrometer (reference electrode 20 connected to potentiostat 32, see Fig 1 and [0018]), the reference electrode comprising:
	a tubular enclosure (ceramic sleeve 22) inert to high temperature, heat and chemicals having proximal end and distal end (ceramic sleeve 22 is operated in temperature of 480 degrees and molten metal [0018][0020], thus it is obvious, the ceramic sleeve is resistant to high temperature, heat and chemicals), wherein said distal end comprises an opening for ionic conduction between the reference electrode and a working electrode (the distal end of ceramic sleeve comprises an opening 24 to allow conduction between reference electrode and working electrode 18, through capillary [0018]),
	a sealing means for sealing said enclosure at said proximal end (proximal end of ceramic sleeve is sealed with chamber lid 19, [0019]), 
	an electrical lead disposed in said enclosure and extending through said sealing means at the proximal end of said enclosure (electrode lead 17 is disposed in ceramic sleeve and extending through chamber lid 19 at the proximal end, Fig 1 and [0018]);
	b) electrically connecting a working electrode formed of a sample metal to the electrometer (alloy sample 18 function as working electrode connected to potentiostat 32 [0018]);
	c) electrically connecting counter electrode to the working electrode ([0019][0011]);
	d) submerging the reference electrode, the working electrode and the counter electrode in a molten salt at a temperature of at least 100 degree (electrode are disposed in the molten salt electrolyte at temperature of 480 degrees [0018][0011]); and 
	e) generating current by scanning a working electrode potential to generate a polarization curve from which the corrosion rate may be calculated (scanning potential is applied to obtained polarization curve from which corrosion rate is determined [0071][0072]). 
Xu et al. do not teach reference electrode comprising non-porous insulating ceramic rod sealingly connected to opening to form micro-cracks between ceramic rod and the enclosure and an electrolyte disposed inside of said enclosure, said electrolyte comprising an alkaline metal salt.
However, Elsentriecy et al. teach a reference electrode used in molten salt made up of zirconia rod (reads on ceramic rod and zirconia material is same as applicant (see PGPUB [0036]), therefore it is non-porous insulating) sealed into the quartz vessel to make tortuous ion flow path (reads on micro-crack) and electrolyte comprised of potassium chloride (alkaline metal salt) is disposed in the quartz vessel (see introduction on page 28 and page 29, section 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the reference electrode of Elsentriecy et al. in the Xu et al. device because both reference electrodes are directed to being used in molten salt and the reference electrode of Elsentriecy et al. provides tortuous ion flow path which in turn maintains or improve the stability of reference electrode as evidenced by Zevenbergen et al. (col. 3, ll. 48-59). 

Claim 5, Xu et al. teach the corrosion rate is determine based upon on stagnant molten salt (molten salt is present in the crucible 14  [0018]).

Claim 8, modified Xu et al. teach the step of flowing argon gas into the molten salt before step (h) (for examination purposes, examiner is considering step (h) to be step (e), Xu et al. teach argon gas is applied from supplier 26 [0019] prior to start detecting the potential [0048]-[0052]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. and Elsentriecy et al. as applied to claim 3 above, and further in view of Coyle et al. (J. Materials for Energy Systems, 7, 1986, 345).
Claim 4, modified Xu et al. teach the molten salt of NaCl/MgCl2/AlCl3 is heated to temperature of 450-480 degrees [0009][0010] but do not teach temperature of molten salt is high as 900 degrees. However, Coyle et al. teach measuring corrosion information of metal alloys in molten salts heated to 900 degrees because metal alloys at such temperature experience high corrosion rates (abstract and page 345, col. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention in view of Coyle et al. teaching to try heating the molten salt of Xu et al. to 900 degrees because metal alloy at such temperature experience high corrosion rate and thus would enable to determine corrosion rate more accurately of the metal alloy.

Claims 3-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (Batter Performance and Electrode Corrosion, 2013) in view of Elsentriecy et al. (Resource-Efficient Technologies 2015, 28-33) and as evidenced by Zevenbergen et al. (US 10,985,548).
Claim 3, Chu et al. teach a method of electrochemically calculating corrosion rate of a metal (potentiodynamic method to obtain corrosion rate, pages 17-18), the method comprising the step of:
	a) electrically connecting a reference electrode to an electrometer (reference electrode  connected to voltmeter, see Fig 2.9 on page 16), the reference electrode comprising:
	a tubular enclosure (frit) inert to high temperature, heat and chemicals having proximal end and distal end (frit is operated in temperature of 400 degrees and molten metal (pages 16 and 17) thus it is obvious, the ceramic sleeve is resistant to high temperature, heat and chemicals), wherein said distal end comprises an opening for ionic conduction between the reference electrode and a working electrode (the frit is porous thus comprises an opening to allow conduction between reference electrode and working electrode, page 15), 
	an electrical lead disposed in said enclosure and extending through the proximal end of said enclosure (reference electrode lead 17 is disposed in the frit and extending through frit at the proximal end, Fig 2.9);
	b) electrically connecting a working electrode formed of a sample metal to the electrometer (Hastelloy function as working electrode connected to voltmeter, page 15 and Fig 2.9);
	c) electrically connecting counter electrode to the working electrode (see Fig 2.9);
	d) submerging the reference electrode, the working electrode and the counter electrode in a molten salt at a temperature of at least 100 degree (electrodes are disposed in the molten salt electrolyte at temperature of 400 degrees, Page 46 and Fig 2.9); and 
	e) generating current by scanning a working electrode potential to generate a polarization curve from which the corrosion rate may be calculated (swap potential is applied to obtained polarization curve from which corrosion rate is determined, see abstract and page 18). 
Xu et al. do not teach reference electrode comprising non-porous insulating ceramic rod sealingly connected to opening to form micro-cracks between ceramic rod and the enclosure and a sealing means for sealing said enclosure at said proximal end of the enclosure.
However, Elsentriecy et al. teach a reference electrode used in molten salt made up of zirconia rod (reads on ceramic rod and zirconia material is same as applicant (see PGPUB [0036]), therefore it is non-porous insulating) sealed into the quartz vessel to make tortuous ion flow path (reads on micro-crack) and is sealed at the proximal end (shown in red in Fig 1) and lead wire extends through the proximal end (see introduction on page 28 and page 29, section 2 and Fig 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the reference electrode of Elsentriecy et al. in the Xu et al. device because both reference electrodes are directed to being used in molten salt and the reference electrode of Elsentriecy et al. provides tortuous ion flow path which in turn maintains or improve the stability of reference electrode as evidenced by Zevenbergen et al. (col. 3, ll. 48-59). 

Claim 5, Chu et al. teach the corrosion rate is determine based upon on stagnant molten salt (molten salt is present in the quartz beaker, see Fig 2.9).

Claim 6, Chu et al. teach the electrometer is connected to potentiostat (voltmeter is connecter to PARSTAT, see Fig 2.9).

Claim 7, Chu et al. teach the corrosion rate is calculated based on claimed formula (see page 18, CR formula).

Claim 9, Chu et al. teach the working electrode potential is scanned at no more than 50 millivolt from a corrosion potential (swap potential of 30 mV was applied, see abstract). 

Claims 10-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2009/0101522) in view of Elsentriecy et al. (Resource-Efficient Technologies 2015, 28-33), McKubre et al. (US 5,006,786) and as evidenced by Zevenbergen et al. (US 10,985,548).
Claims 10, 11, 12 and 14-16,  Xu et al. teach a system 1 comprising electrodes (reads on electrochemical sensor) for measuring corrosion rate of a metal (potentiodynamic polarization results used to obtain corrosion rate, [0071][0072]), includes:
	a reference electrode electrically connected to an electrometer (reference electrode 20 connected to potentiostat 32, see Fig 1 and [0018]), the reference electrode comprising:
	a) a tubular enclosure (ceramic sleeve 22) inert to high temperature, heat and chemicals having proximal end and distal end (ceramic sleeve 22 is operated in temperature of 480 degrees and molten metal [0018][0020], thus it is obvious, the ceramic sleeve is resistant to high temperature, heat and chemicals); distal end comprises an opening (the distal end of ceramic sleeve comprises an opening 24 [0018]),
	d) a sealing means for sealing said enclosure at said proximal end (proximal end of ceramic sleeve is sealed with chamber lid 19, [0019]), 
	e) an electrical lead disposed in said enclosure and extending through said sealing means at the proximal end of said enclosure (electrode lead 17 is disposed in ceramic sleeve and extending through chamber lid 19 at the proximal end, Fig 1 and [0018]);
	a working electrode formed of a sample metal connected to the electrometer (alloy sample 18 function as working electrode connected to potentiostat 32 [0018] which includes electrometer and is connected to potentiostat as evidenced by  Chu et al. see Fig 2.9);
	a counter electrode electrically connected to the working electrode ([0019][0011]); and
the corrosion rate of the metal is measured in the presence of flowing electrolyte (scanning potential is applied to obtained polarization curve from which corrosion rate is determined [0071][0072]). 
Xu et al. do not teach reference electrode comprising non-porous insulating ceramic rod sealingly connected to opening to form micro-cracks between ceramic rod and the enclosure and an electrolyte disposed inside of said enclosure, said electrolyte comprising an alkaline metal salt.
However, Elsentriecy et al. teach a reference electrode used in molten salt made up of silver wire in a solution of silver chloride in a quartz vessel with a zirconia rod (reads on ceramic rod and zirconia material is same as applicant (see PGPUB [0036]), therefore it is non-porous insulating) sealed into the quartz vessel to make tortuous ion flow path (reads on micro-crack) and electrolyte comprised of potassium chloride (alkaline metal salt) is disposed in the quartz vessel (see introduction on page 28 and page 29, section 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the reference electrode of Elsentriecy et al. in the Xu et al. device because both reference electrodes are directed to being used in molten salt and the reference electrode of Elsentriecy et al. provides tortuous ion flow path which in turn maintains or improve the stability of reference electrode as evidenced by Zevenbergen et al. (col. 3, ll. 48-59). 
	Xu et al. teach the electrolyte i.e. molten salt is stagnant in the crucible 14 [0017] but do not teach the electrolyte is flowing.
	However, McKubre et al. teach device for monitoring corrosion rate of metals (col. 2, ll. 32-39) in an electrolyte which flows through the tank, the electrolyte flow assures good stirring and effectively reduces diffusion effects (col. 8, ll. 1-10). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention in view of McKubre et al. teaching to convert the crucible of Xu et al. to having flowing electrolyte because the electrolyte flow assures good stirring and effectively reduces diffusion effects.
	Combined teachings of Xu et al. and McKubre et al. would allow the electrolyte to flow through the crucible and thus the electrodes of the device are in test loop. 

Claim 13, modified Xu et al. teach the electrode leads could be platinum or tungsten [0018] but do not teach electrode lead is copper wire, however it is well known to use copper wire as electrode lead for reference electrode as evidenced by Howard, JR. et al. (US 2006/0065551, [0041]).

Claims 18 and 19, Xu et al. teach the sample metal is 316L stainless steel [0020] which is inherently an alloy of nickle-molybdenum-chromium alloy as evidenced by Conley et al. (see Table 1).

Claim 20, Xu et al. teach sample metal is stainless steel in submerged environment [0020][0006], thus it portion of metal pipe in submerged environment.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., Elsentriecy et al. and McKubre et al. as applied to claims 10 and 16 above, and further in view of Chu et al. ((Batter Performance and Electrode Corrosion, 2013).
Claim 17, Xu et al. teach the electrolyte/molten salt is from sodium chloride-aluminum chloride [0020] but do not teach molten salt is NaCl-KCl-ZnCl2 salt. However, Chu et al. teach device for measuring corrosion rate of metal alloy at high temperature using molten salt of NaCl-KCl-ZnCl2, the mixture is relative stable at high temperatures and cheap (abstract and page 6, paragraph 1). 
	Since Xu et al. and Chu et al. are to same field of endeavor i.e. monitoring corrosion resistance at high temperature, therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Chu et al. teaching to substitute molten salt of Xu et al. with molten salt of NaCl-KCl-ZnCl2 because it is stable at high temperatures and cheap. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796